Citation Nr: 1215701	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-27 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012, the Veteran testified at a travel board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has residuals of a head injury.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for establishing service connection for a low back disability have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in December 2005 and February 2006 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in February 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, private treatment records, a VA examination report, and hearing testimony.  VA also attempted to obtain inpatient clinical records dated in 1961 from the Army dispensary in Giessen, Germany, but a May 2008 response from the National Personnel Records Center indicated that these records were not available.  The Veteran was advised of the unavailability of the records in February 2010.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process by submitting evidence and argument, and testifying at a hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are negative for any complaints, treatment, or diagnoses of residuals of a head injury.  Service treatment records do reflect that at his November 1959 pre-induction examination and his July 1960 induction examination, the Veteran reported pain in the left side of his back.  However, the examiner found no low back abnormalities.  At his May 1962 separation examination, the Veteran made no complaints regarding his head or low back, and his head, neurological system and spine were found to be within normal limits.  On the Report of Medical History prepared at that time, he specifically denied a history of dizziness, fainting, and arthritis.  

Post-service VA and private medical records are negative for any complaints, treatment, or diagnoses of a low back disability.  With respect to residuals of a head injury, in a November 2007 VA audiology consultation, the Veteran reported a head injury concussion in 1995.  However, he was not diagnosed with any head injury residuals, and none of the post service medical evidence makes any reference to head injury residuals.  The active problem lists noted in the VA treatment records dating from 1995 through 2010 do not mention a back disability or residuals of a head injury.

The Board acknowledges that the Veteran complained of left-sided back pain 
at his November 1959 pre-induction examination and his July 1960 induction examination.  However, such is not indicative of the current presence of a low back disability.  Similarly, although the Veteran reported a history of head injury occurring in 1995, this is not indicative of the current presence of residuals of a head injury.  Since his current claims were filed in November 2005, the medical evidence has not shown any complaints or findings of a current low back disability or residuals of a head injury.    

Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a low back disability or residuals of a head injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal or neurological symptoms arising from back or head injuries.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of a low back disability or residuals of a head injury.  In any event, the Board concludes that the medical evidence, which reveals no complaints or findings of a low back disability or residuals of a head injury, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, while there is current medical evidence of record dating from 2005 through 2010, none of this evidence reflects findings of a low back disability or residuals of a head injury.  

The Board notes the Veteran has made vague complaints during the course of this claim, including having blackouts in service from the head injury and suffering a stroke at the time.  However, the Board notes these statements are being rendered approximately 50 years after his discharge from service, and are inconsistent with the contemporaneous service treatment records which reveal no such complaints or findings.  Indeed, the Veteran himself denied having dizziness, fainting, epilepsy, or fits.  He stated on that report that his present health condition was good except for a small skin rash.  In response to the question of whether he had any illness or injury other than those already noted, he responded only that he had a fever for about 2 months in 1955 or 1956.  In light of the above, the Board finds the Veteran's current recollection of having blackouts and suffering a stroke in service are not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Board notes that the RO has already denied service connection for vertigo (dizziness), neuropathy of the lower extremities, residuals of a stroke, extreme weakness, hypertension, and eye disabilities in rating decisions dated in April 2008, January 2009 and June 2009.  He did not appeal those decisions.  Thus, those conditions are not presently before the Board.  

Accordingly, in the absence of competent evidence of current disabilities during the period of the claims, service connection for residuals of a head injury and a low back disability is not warranted on any basis and must be denied.  

The Board notes that the RO did not seek VA medical opinions for the claims for service connection.  However, as explained above, there is no evidence of a back injury or head injury during service and no competent evidence of a current low back disability or residuals of a head injury.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for residuals of a head injury is denied.  

Entitlement to service connection for a low back disability is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


